Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos.33-79668, 333-31948, 333-99159, 333-102877, 333-103763, 333-104947, 333-109578, 333-111805, 333-177409, 333-117508, 333-124859, 333-149819, 333-158835, 333-160959 and 333-161130) andForm S-3 (Nos. 333-137578, 333-149820, 333-151484, 333-157706) of The South Financial Group, Inc. of our report dated March 16, 2010 relating to thefinancial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Charlotte, North Carolina March 16, 2010
